CaSe 8-17-71193-|&8 DOC 53 Filed 10/17/18 Entered 10/17/18 11215:27

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

------ -~- x
ln re: Deborah Ann Bacchus Chapter 7
Dba My Dream Home Realty Inc.,
Case No. 17-71193
Debtor(S).
---- -- X

 

To: Honorable Louis A. Scarcella:

We represent the debtor in the loss mitigation aetion.

On April 18, 2018 this office Submitted a complete loss mitigation package to the
lender’S attorney and the lender. The lender denied the application on June 25, 2018.
On July 27, 2018 the debtor filed an appeal With the lender. On August 13, 2018 the
lender denied the appeal.

011 Scptember 7, 2018 the debtor filed With the court a final loss mitigation report
Request is herein made for the loss mitigation to be terminated

october 17, 2013 .@

Edwin ArneS "
Attorney for Debtor

 

